
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1738
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require the Department of Justice to
		  develop and implement a National Strategy Child Exploitation Prevention and
		  Interdiction, to improve the Internet Crimes Against Children Task Force, to
		  increase resources for regional computer forensic labs, and to make other
		  improvements to increase the ability of law enforcement agencies to investigate
		  and prosecute child predators.
	
	
		1.Short title; table of contents
			(a)Short TitleThis Act may be cited as the
			 Providing Resources, Officers, and
			 Technology To Eradicate Cyber Threats to Our Children Act of
			 2008 or the PROTECT Our Children Act of
			 2008.
			(b)Table of ContentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2.
				Definitions.
					TITLE I—National
				Strategy for Child Exploitation Prevention and Interdiction
					Sec. 101.
				Establishment of National Strategy for Child Exploitation Prevention and
				Interdiction.
					Sec. 102.
				Establishment of National ICAC Task Force Program.
					Sec. 103. Purpose of
				ICAC task forces.
					Sec. 104. Duties and
				functions of task forces.
					Sec. 105. National
				Internet Crimes Against Children Data System.
					Sec. 106. ICAC grant
				program.
					Sec. 107.
				Authorization of appropriations.
					TITLE II—ADDITIONAL MEASURES TO COMBAT CHILD EXPLOITATION
				
					Sec. 201. Additional
				regional computer forensic labs.
					TITLE III—Effective child pornography prosecution
					Sec. 301. Prohibit the broadcast of live images of child
				abuse.
					Sec. 302. Amendment to section 2256 of title 18, United States
				Code.
					Sec. 303. Amendment to section 2260 of title 18, United States
				Code.
					Sec. 304. Prohibiting the adaptation or modification of an
				image of an identifiable minor to produce child pornography.
					TITLE IV—National Institute of Justice Study of Risk
				Factors
					Sec. 401. NIJ study of risk factors for assessing
				dangerousness.
					TITLE V—Securing Adolescents From Online Exploitation
					Sec. 501. Reporting requirements of electronic communication
				service providers and remote computing service providers.
					Sec. 502. Reports.
					Sec. 503. Severability.
				
			2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Child exploitationThe term child exploitation
			 means any conduct, attempted conduct, or conspiracy to engage in conduct
			 involving a minor that violates section 1591, chapter 109A, chapter 110, and
			 chapter 117 of title 18, United States Code, or any sexual activity involving a
			 minor for which any person can be charged with a criminal offense.
			(2)Child obscenityThe term child obscenity
			 means any visual depiction proscribed by section 1466A of title 18, United
			 States Code.
			(3)MinorThe term minor means any
			 person under the age of 18 years.
			(4)Sexually explicit conductThe term sexually explicit
			 conduct has the meaning given such term in
			 section
			 2256 of title 18, United States Code.
			INational Strategy for Child Exploitation
			 Prevention and Interdiction
			101.Establishment of National Strategy for
			 Child Exploitation Prevention and Interdiction
				(a)In generalThe Attorney General of the United States
			 shall create and implement a National Strategy for Child Exploitation
			 Prevention and Interdiction.
				(b)TimingNot later than 1 year after the date of
			 enactment of this Act and on February 1 of every second year thereafter, the
			 Attorney General shall submit to Congress the National Strategy established
			 under subsection (a).
				(c)Required contents of National
			 StrategyThe National
			 Strategy established under subsection (a) shall include the following:
					(1)Comprehensive long-range, goals for
			 reducing child exploitation.
					(2)Annual measurable objectives and specific
			 targets to accomplish long-term, quantifiable goals that the Attorney General
			 determines may be achieved during each year beginning on the date when the
			 National Strategy is submitted.
					(3)Annual budget priorities and Federal
			 efforts dedicated to combating child exploitation, including resources
			 dedicated to Internet Crimes Against Children task forces, Project Safe
			 Childhood, FBI Innocent Images Initiative, the National Center for Missing and
			 Exploited Children, regional forensic computer labs, Internet Safety programs,
			 and all other entities whose goal or mission is to combat the exploitation of
			 children that receive Federal support.
					(4)A 5-year projection for program and budget
			 goals and priorities.
					(5)A review of the policies and work of the
			 Department of Justice related to the prevention and investigation of child
			 exploitation crimes, including efforts at the Office of Justice Programs, the
			 Criminal Division of the Department of Justice, the Executive Office of United
			 States Attorneys, the Federal Bureau of Investigation, the Office of the
			 Attorney General, the Office of the Deputy Attorney General, the Office of
			 Legal Policy, and any other agency or bureau of the Department of Justice whose
			 activities relate to child exploitation.
					(6)A description of the Department’s efforts
			 to coordinate with international, State, local, tribal law enforcement, and
			 private sector entities on child exploitation prevention and interdiction
			 efforts.
					(7)Plans for interagency coordination
			 regarding the prevention, investigation, and apprehension of individuals
			 exploiting children, including cooperation and collaboration with—
						(A)Immigration and Customs Enforcement;
						(B)the United States Postal Inspection
			 Service;
						(C)the Department of State;
						(D)the Department of Commerce;
						(E)the Department of Education;
						(F)the Department of Health and Human
			 Services; and
						(G)other appropriate Federal agencies.
						(8)A review of the Internet Crimes Against
			 Children Task Force Program, including—
						(A)the number of ICAC task forces and location
			 of each ICAC task force;
						(B)the number of trained personnel at each
			 ICAC task force;
						(C)the amount of Federal grants awarded to
			 each ICAC task force;
						(D)an assessment of the Federal, State, and
			 local cooperation in each task force, including—
							(i)the number of arrests made by each task
			 force;
							(ii)the number of criminal referrals to United
			 States attorneys for prosecution;
							(iii)the number of prosecutions and convictions
			 from the referrals made under clause (ii);
							(iv)the number, if available, of local
			 prosecutions and convictions based on ICAC task force investigations;
			 and
							(v)any other information demonstrating the
			 level of Federal, State, and local coordination and cooperation, as such
			 information is to be determined by the Attorney General;
							(E)an assessment of the training opportunities
			 and technical assistance available to support ICAC task force grantees;
			 and
						(F)an assessment of the success of the
			 Internet Crimes Against Children Task Force Program at leveraging State and
			 local resources and matching funds.
						(9)An assessment of the technical assistance
			 and support available for Federal, State, local, and tribal law enforcement
			 agencies, in the prevention, investigation, and prosecution of child
			 exploitation crimes.
					(10)A review of the backlog of forensic
			 analysis for child exploitation cases at each FBI Regional Forensic lab and an
			 estimate of the backlog at State and local labs.
					(11)Plans for reducing the forensic backlog
			 described in paragraph (10), if any, at Federal, State and local forensic
			 labs.
					(12)A review of the Federal programs related to
			 child exploitation prevention and education, including those related to
			 Internet safety, including efforts by the private sector and nonprofit
			 entities, or any other initiatives, that have proven successful in promoting
			 child safety and Internet safety.
					(13)An assessment of the future trends,
			 challenges, and opportunities, including new technologies, that will impact
			 Federal, State, local, and tribal efforts to combat child exploitation.
					(14)Plans for liaisons with the judicial
			 branches of the Federal and State governments on matters relating to child
			 exploitation.
					(15)An assessment of Federal investigative and
			 prosecution activity relating to reported incidents of child exploitation
			 crimes, which shall include a number of factors, including—
						(A)the number of high-priority suspects
			 (identified because of the volume of suspected criminal activity or because of
			 the danger to the community or a potential victim) who were investigated and
			 prosecuted;
						(B)the number of investigations, arrests,
			 prosecutions and convictions for a crime of child exploitation; and
						(C)the average sentence imposed and statutory
			 maximum for each crime of child exploitation.
						(16)A review of all available statistical data
			 indicating the overall magnitude of child pornography trafficking in the United
			 States and internationally, including—
						(A)the number of computers or computer users,
			 foreign and domestic, observed engaging in, or suspected by law enforcement
			 agencies and other sources of engaging in, peer-to-peer file sharing of child
			 pornography;
						(B)the number of computers or computer users,
			 foreign and domestic, observed engaging in, or suspected by law enforcement
			 agencies and other reporting sources of engaging in, buying and selling, or
			 other commercial activity related to child pornography;
						(C)the number of computers or computer users,
			 foreign and domestic, observed engaging in, or suspected by law enforcement
			 agencies and other sources of engaging in, all other forms of activity related
			 to child pornography;
						(D)the number of tips or other statistical
			 data from the National Center for Missing and Exploited Children’s CyberTipline
			 and other data indicating the magnitude of child pornography trafficking;
			 and
						(E)any other statistical data indicating the
			 type, nature, and extent of child exploitation crime in the United States and
			 abroad.
						(17)Copies of recent relevant research and
			 studies related to child exploitation, including—
						(A)studies related to the link between
			 possession or trafficking of child pornography and actual abuse of a
			 child;
						(B)studies related to establishing a link
			 between the types of files being viewed or shared and the type of illegal
			 activity; and
						(C)any other research, studies, and available
			 information related to child exploitation.
						(18)A review of the extent of cooperation,
			 coordination, and mutual support between private sector and other entities and
			 organizations and Federal agencies, including the involvement of States, local
			 and tribal government agencies to the extent Federal programs are
			 involved.
					(19)The results of the Project Safe Childhood
			 Conference or other conferences or meetings convened by the Department of
			 Justice related to combating child exploitation.
					(d)Appointment of high-level official
					(1)In generalThe Attorney General shall designate a
			 senior official at the Department of Justice to be responsible for coordinating
			 the development of the National Strategy established under subsection
			 (a).
					(2)DutiesThe duties of the official designated under
			 paragraph (1) shall include—
						(A)acting as a liaison with all Federal
			 agencies regarding the development of the National Strategy;
						(B)working to ensure that there is proper
			 coordination among agencies in developing the National Strategy;
						(C)being knowledgeable about budget priorities
			 and familiar with all efforts within the Department of Justice and the FBI
			 related to child exploitation prevention and interdiction; and
						(D)communicating the National Strategy to
			 Congress and being available to answer questions related to the strategy at
			 congressional hearings, if requested by committees of appropriate
			 jurisdictions, on the contents of the National Strategy and progress of the
			 Department of Justice in implementing the National Strategy.
						102.Establishment of National ICAC Task Force
			 Program
				(a)Establishment
					(1)In generalThere is established within the Department
			 of Justice, under the general authority of the Attorney General, a National
			 Internet Crimes Against Children Task Force Program (hereinafter in this title
			 referred to as the ICAC Task Force Program), which shall consist
			 of a national program of State and local law enforcement task forces dedicated
			 to developing effective responses to online enticement of children by sexual
			 predators, child exploitation, and child obscenity and pornography
			 cases.
					(2)Intent of CongressIt is the purpose and intent of Congress
			 that the ICAC Task Force Program established under paragraph (1) is intended to
			 continue the ICAC Task Force Program authorized under title I of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 1998, and funded under title IV of the Juvenile
			 Justice and Delinquency Prevention Act of 1974.
					(b)National Program
					(1)State representationThe ICAC Task Force Program established
			 under subsection (a) shall include at least 1 ICAC task force in each
			 State.
					(2)Capacity and continuity of
			 investigationsIn order to
			 maintain established capacity and continuity of investigations and prosecutions
			 of child exploitation cases, the Attorney General, shall, in establishing the
			 ICAC Task Force Program under subsection (a) consult with and consider all 59
			 task forces in existence on the date of enactment of this Act. The Attorney
			 General shall include all existing ICAC task forces in the ICAC Task Force
			 Program, unless the Attorney General makes a determination that an existing
			 ICAC does not have a proven track record of success.
					(3)Ongoing
			 reviewThe Attorney General
			 shall—
						(A)conduct periodic reviews of the
			 effectiveness of each ICAC task force established under this section;
			 and
						(B)have the discretion to establish a new task
			 force if the Attorney General determines that such decision will enhance the
			 effectiveness of combating child exploitation provided that the Attorney
			 General notifies Congress in advance of any such decision and that each state
			 maintains at least 1 ICAC task force at all times.
						(4)Training
						(A)In generalThe Attorney General may establish national
			 training programs to support the mission of the ICAC task forces, including the
			 effective use of the National Internet Crimes Against Children Data
			 System.
						(B)LimitationIn establishing training courses under this
			 paragraph, the Attorney General may not award any one entity other than a law
			 enforcement agency more than $2,000,000 annually to establish and conduct
			 training courses for ICAC task force members and other law enforcement
			 officials.
						(C)ReviewThe Attorney General shall—
							(i)conduct periodic reviews of the
			 effectiveness of each training session authorized by this paragraph; and
							(ii)consider outside reports related to the
			 effective use of Federal funding in making future grant awards for
			 training.
							103.Purpose of ICAC task forcesThe ICAC Task Force Program, and each State
			 or local ICAC task force that is part of the national program of task forces,
			 shall be dedicated toward—
				(1)increasing the investigative capabilities
			 of State and local law enforcement officers in the detection, investigation,
			 and apprehension of Internet crimes against children offenses or offenders,
			 including technology-facilitated child exploitation offenses;
				(2)conducting proactive and reactive Internet
			 crimes against children investigations;
				(3)providing training and technical assistance
			 to ICAC task forces and other Federal, State, and local law enforcement
			 agencies in the areas of investigations, forensics, prosecution, community
			 outreach, and capacity-building, using recognized experts to assist in the
			 development and delivery of training programs;
				(4)increasing the number of Internet crimes
			 against children offenses being investigated and prosecuted in both Federal and
			 State courts;
				(5)creating a multiagency task force response
			 to Internet crimes against children offenses within each State;
				(6)participating in the Department of
			 Justice’s Project Safe Childhood initiative, the purpose of which is to combat
			 technology-facilitated sexual exploitation crimes against children;
				(7)enhancing nationwide responses to Internet
			 crimes against children offenses, including assisting other ICAC task forces,
			 as well as other Federal, State, and local agencies with Internet crimes
			 against children investigations and prosecutions;
				(8)developing and delivering Internet crimes
			 against children public awareness and prevention programs; and
				(9)participating in such other activities,
			 both proactive and reactive, that will enhance investigations and prosecutions
			 of Internet crimes against children.
				104.Duties and functions of task
			 forcesEach State or local
			 ICAC task force that is part of the national program of task forces
			 shall—
				(1)consist of State and local investigators,
			 prosecutors, forensic specialists, and education specialists who are dedicated
			 to addressing the goals of such task force;
				(2)work consistently toward achieving the
			 purposes described in section 103;
				(3)engage in proactive investigations,
			 forensic examinations, and effective prosecutions of Internet crimes against
			 children;
				(4)provide forensic, preventive, and
			 investigative assistance to parents, educators, prosecutors, law enforcement,
			 and others concerned with Internet crimes against children;
				(5)develop multijurisdictional, multiagency
			 responses and partnerships to Internet crimes against children offenses through
			 ongoing informational, administrative, and technological support to other State
			 and local law enforcement agencies, as a means for such agencies to acquire the
			 necessary knowledge, personnel, and specialized equipment to investigate and
			 prosecute such offenses;
				(6)participate in nationally coordinated
			 investigations in any case in which the Attorney General determines such
			 participation to be necessary, as permitted by the available resources of such
			 task force;
				(7)establish or adopt investigative and
			 prosecution standards, consistent with established norms, to which such task
			 force shall comply;
				(8)investigate, and seek prosecution on, tips
			 related to Internet crimes against children, including tips from Operation
			 Fairplay, the National Internet Crimes Against Children Data System established
			 in section 105, the National Center for Missing and Exploited Children’s
			 CyberTipline, ICAC task forces, and other Federal, State, and local agencies,
			 with priority being given to investigative leads that indicate the possibility
			 of identifying or rescuing child victims, including investigative leads that
			 indicate a likelihood of seriousness of offense or dangerousness to the
			 community;
				(9)develop procedures for handling seized
			 evidence;
				(10)maintain—
					(A)such reports and records as are required
			 under this title; and
					(B)such other reports and records as
			 determined by the Attorney General; and
					(11)seek to comply with national standards
			 regarding the investigation and prosecution of Internet crimes against
			 children, as set forth by the Attorney General, to the extent such standards
			 are consistent with the law of the State where the task force is
			 located.
				105.National Internet Crimes Against Children
			 Data System
				(a)In generalThe Attorney General shall establish,
			 consistent with all existing Federal laws relating to the protection of
			 privacy, a National Internet Crimes Against Children Data System. The system
			 shall not be used to search for or obtain any information that does not involve
			 the use of the Internet to facilitate child exploitation.
				(b)Intent of CongressIt is the purpose and intent of Congress
			 that the National Internet Crimes Against Children Data System established in
			 subsection (a) is intended to continue and build upon Operation Fairplay
			 developed by the Wyoming Attorney General’s office, which has established a
			 secure, dynamic undercover infrastructure that has facilitated online law
			 enforcement investigations of child exploitation, information sharing, and the
			 capacity to collect and aggregate data on the extent of the problems of child
			 exploitation.
				(c)Purpose of systemThe National Internet Crimes Against
			 Children Data System established under subsection (a) shall be dedicated to
			 assisting and supporting credentialed law enforcement agencies authorized to
			 investigate child exploitation in accordance with Federal, State, local, and
			 tribal laws, including by providing assistance and support to—
					(1)Federal agencies investigating and
			 prosecuting child exploitation;
					(2)the ICAC Task Force Program established
			 under section 102;
					(3)State, local, and tribal agencies
			 investigating and prosecuting child exploitation; and
					(4)foreign or international law enforcement
			 agencies, subject to approval by the Attorney General.
					(d)Cyber safe deconfliction and information
			 sharingThe National Internet
			 Crimes Against Children Data System established under subsection (a)—
					(1)shall be housed and maintained within the
			 Department of Justice or a credentialed law enforcement agency;
					(2)shall be made available for a nominal
			 charge to support credentialed law enforcement agencies in accordance with
			 subsection (c); and
					(3)shall—
						(A)allow Federal, State, local, and tribal
			 agencies and ICAC task forces investigating and prosecuting child exploitation
			 to contribute and access data for use in resolving case conflicts;
						(B)provide, directly or in partnership with a
			 credentialed law enforcement agency, a dynamic undercover infrastructure to
			 facilitate online law enforcement investigations of child exploitation;
						(C)facilitate the development of essential
			 software and network capability for law enforcement participants; and
						(D)provide software or direct hosting and
			 support for online investigations of child exploitation activities, or, in the
			 alternative, provide users with a secure connection to an alternative system
			 that provides such capabilities, provided that the system is hosted within a
			 governmental agency or a credentialed law enforcement agency.
						(e)Collection and reporting of data
					(1)In generalThe National Internet Crimes Against
			 Children Data System established under subsection (a) shall ensure the
			 following:
						(A)Real-time reportingAll child exploitation cases involving
			 local child victims that are reasonably detectable using available software and
			 data are, immediately upon their detection, made available to participating law
			 enforcement agencies.
						(B)High-priority suspectsEvery 30 days, at minimum, the National
			 Internet Crimes Against Children Data System shall—
							(i)identify high-priority suspects, as such
			 suspects are determined by the volume of suspected criminal activity or other
			 indicators of seriousness of offense or dangerousness to the community or a
			 potential local victim; and
							(ii)report all such identified high-priority
			 suspects to participating law enforcement agencies.
							(C)Annual
			 reportsAny statistical data
			 indicating the overall magnitude of child pornography trafficking and child
			 exploitation in the United States and internationally is made available and
			 included in the National Strategy, as is required under section
			 101(c)(16).
						(2)Rule of constructionNothing in this subsection shall be
			 construed to limit the ability of participating law enforcement agencies to
			 disseminate investigative leads or statistical information in accordance with
			 State and local laws.
					(f)Mandatory requirements of
			 networkThe National Internet
			 Crimes Against Children Data System established under subsection (a) shall
			 develop, deploy, and maintain an integrated technology and training program
			 that provides—
					(1)a secure, online system for Federal law
			 enforcement agencies, ICAC task forces, and other State, local, and tribal law
			 enforcement agencies for use in resolving case conflicts, as provided in
			 subsection (d);
					(2)a secure system enabling online
			 communication and collaboration by Federal law enforcement agencies, ICAC task
			 forces, and other State, local, and tribal law enforcement agencies regarding
			 ongoing investigations, investigatory techniques, best practices, and any other
			 relevant news and professional information;
					(3)a secure online data storage and analysis
			 system for use by Federal law enforcement agencies, ICAC task forces, and other
			 State, local, and tribal law enforcement agencies;
					(4)secure connections or interaction with
			 State and local law enforcement computer networks, consistent with reasonable
			 and established security protocols and guidelines;
					(5)guidelines for use of the National Internet
			 Crimes Against Children Data System by Federal, State, local, and tribal law
			 enforcement agencies and ICAC task forces; and
					(6)training and technical assistance on the
			 use of the National Internet Crimes Against Children Data System by Federal,
			 State, local, and tribal law enforcement agencies and ICAC task forces.
					(g)National Internet Crimes Against Children
			 Data System steering committeeThe Attorney General shall establish a
			 National Internet Crimes Against Children Data System Steering Committee to
			 provide guidance to the Network relating to the program under subsection (f),
			 and to assist in the development of strategic plans for the System. The
			 Steering Committee shall consist of 10 members with expertise in child
			 exploitation prevention and interdiction prosecution, investigation, or
			 prevention, including—
					(1)3 representatives elected by the local
			 directors of the ICAC task forces, such representatives shall represent
			 different geographic regions of the country;
					(2)1 representative of the Department of
			 Justice Office of Information Services;
					(3)1 representative from Operation Fairplay,
			 currently hosted at the Wyoming Office of the Attorney General;
					(4)1 representative from the law enforcement
			 agency having primary responsibility for hosting and maintaining the National
			 Internet Crimes Against Children Data System;
					(5)1 representative of the Federal Bureau of
			 Investigation’s Innocent Images National Initiative or Regional Computer
			 Forensic Lab program;
					(6)1 representative of the Immigration and
			 Customs Enforcement’s Cyber Crimes Center;
					(7)1 representative of the United States
			 Postal Inspection Service; and
					(8)1 representative of the Department of
			 Justice.
					(h)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated for each of the fiscal years 2009 through 2016,
			 $2,000,000 to carry out the provisions of this section.
				106.ICAC grant program
				(a)Establishment
					(1)In generalThe Attorney General is authorized to award
			 grants to State and local ICAC task forces to assist in carrying out the duties
			 and functions described under section 104.
					(2)Formula grants
						(A)Development of formulaAt least 75 percent of the total funds
			 appropriated to carry out this section shall be available to award or otherwise
			 distribute grants pursuant to a funding formula established by the Attorney
			 General in accordance with the requirements in
			 subparagraph (B).
						(B)Formula requirementsAny formula established by the Attorney
			 General under
			 subparagraph (A) shall—
							(i)ensure that each State or local ICAC task
			 force shall, at a minimum, receive an amount equal to 0.5 percent of the funds
			 available to award or otherwise distribute grants under
			 subparagraph (A); and
							(ii)take into consideration the following
			 factors:
								(I)The population of each State, as determined
			 by the most recent decennial census performed by the Bureau of the
			 Census.
								(II)The number of investigative leads within
			 the applicant’s jurisdiction generated by Operation Fairplay, the ICAC Data
			 Network, the CyberTipline, and other sources.
								(III)The number of criminal cases related to
			 Internet crimes against children referred to a task force for Federal, State,
			 or local prosecution.
								(IV)The number of successful prosecutions of
			 child exploitation cases by a task force.
								(V)The amount of training, technical
			 assistance, and public education or outreach by a task force related to the
			 prevention, investigation, or prosecution of child exploitation
			 offenses.
								(VI)Such other criteria as the Attorney General
			 determines demonstrate the level of need for additional resources by a task
			 force.
								(3)Distribution of remaining funds based on
			 need
						(A)In generalAny funds remaining from the total funds
			 appropriated to carry out this section after funds have been made available to
			 award or otherwise distribute formula grants under
			 paragraph (2)(A) shall be
			 distributed to State and local ICAC task forces based upon need, as set forth
			 by criteria established by the Attorney General. Such criteria shall include
			 the factors under
			 paragraph (2)(B)(ii).
						(B)Matching requirementA State or local ICAC task force shall
			 contribute matching non-Federal funds in an amount equal to not less than 25
			 percent of the amount of funds received by the State or local ICAC task force
			 under
			 subparagraph (A). A State or local
			 ICAC task force that is not able or willing to contribute matching funds in
			 accordance with this subparagraph shall not be eligible for funds under
			 subparagraph (A).
						(C)WaiverThe Attorney General may waive, in whole or
			 in part, the matching requirement under subparagraph (B) if the State or local
			 ICAC task force demonstrates good cause or financial hardship.
						(b)Application
					(1)In generalEach State or local ICAC task force seeking
			 a grant under this section shall submit an application to the Attorney General
			 at such time, in such manner, and accompanied by such information as the
			 Attorney General may reasonably require.
					(2)ContentsEach application submitted pursuant to
			 paragraph (1) shall—
						(A)describe the activities for which
			 assistance under this section is sought; and
						(B)provide such additional assurances as the
			 Attorney General determines to be essential to ensure compliance with the
			 requirements of this title.
						(c)Allowable
			 UsesGrants awarded under
			 this section may be used to—
					(1)hire personnel, investigators, prosecutors,
			 education specialists, and forensic specialists;
					(2)establish and support forensic laboratories
			 utilized in Internet crimes against children investigations;
					(3)support investigations and prosecutions of
			 Internet crimes against children;
					(4)conduct and assist with education programs
			 to help children and parents protect themselves from Internet predators;
					(5)conduct and attend training sessions
			 related to successful investigations and prosecutions of Internet crimes
			 against children; and
					(6)fund any other activities directly related
			 to preventing, investigating, or prosecuting Internet crimes against
			 children.
					(d)Reporting Requirements
					(1)ICAC reportsTo measure the results of the activities
			 funded by grants under this section, and to assist the Attorney General in
			 complying with the Government Performance and Results Act (Public Law
			 103–62; 107 Stat. 285), each State or local ICAC task force
			 receiving a grant under this section shall, on an annual basis, submit a report
			 to the Attorney General that sets forth the following:
						(A)Staffing levels of the task force,
			 including the number of investigators, prosecutors, education specialists, and
			 forensic specialists dedicated to investigating and prosecuting Internet crimes
			 against children.
						(B)Investigation and prosecution performance
			 measures of the task force, including—
							(i)the number of investigations initiated
			 related to Internet crimes against children;
							(ii)the number of arrests related to Internet
			 crimes against children; and
							(iii)the number of prosecutions for Internet
			 crimes against children, including—
								(I)whether the prosecution resulted in a
			 conviction for such crime; and
								(II)the sentence and the statutory maximum for
			 such crime under State law.
								(C)The number of referrals made by the task
			 force to the United States Attorneys office, including whether the referral was
			 accepted by the United States Attorney.
						(D)Statistics that account for the disposition
			 of investigations that do not result in arrests or prosecutions, such as
			 referrals to other law enforcement.
						(E)The number of investigative technical
			 assistance sessions that the task force provided to nonmember law enforcement
			 agencies.
						(F)The number of computer forensic
			 examinations that the task force completed.
						(G)The number of law enforcement agencies
			 participating in Internet crimes against children program standards established
			 by the task force.
						(2)Report to congressNot later than 1 year after the date of
			 enactment of this Act, the Attorney General shall submit a report to Congress
			 on—
						(A)the progress of the development of the ICAC
			 Task Force Program established under section 102; and
						(B)the number of Federal and State
			 investigations, prosecutions, and convictions in the prior 12-month period
			 related to child exploitation.
						107.Authorization of appropriations
				(a)In GeneralThere are authorized to be appropriated to
			 carry out this title—
					(1)$60,000,000 for fiscal year 2009;
					(2)$60,000,000 for fiscal year 2010;
					(3)$60,000,000 for fiscal year 2011;
					(4)$60,000,000 for fiscal year 2012;
			 and
					(5)$60,000,000 for fiscal year 2013.
					(b)AvailabilityFunds appropriated under subsection (a)
			 shall remain available until expended.
				IIADDITIONAL MEASURES TO COMBAT CHILD
			 EXPLOITATION 
			201.Additional regional computer forensic
			 labs
				(a)Additional ResourcesThe Attorney General shall establish
			 additional computer forensic capacity to address the current backlog for
			 computer forensics, including for child exploitation investigations. The
			 Attorney General may utilize funds under this title to increase capacity at
			 existing regional forensic laboratories or to add laboratories under the
			 Regional Computer Forensic Laboratories Program operated by the Federal Bureau
			 of Investigation.
				(b)Purpose of New ResourcesThe additional forensic capacity
			 established by resources provided under this section shall be dedicated to
			 assist Federal agencies, State and local Internet Crimes Against Children task
			 forces, and other Federal, State, and local law enforcement agencies in
			 preventing, investigating, and prosecuting Internet crimes against
			 children.
				(c)New Computer Forensic labsIf the Attorney General determines that new
			 regional computer forensic laboratories are required under subsection (a) to
			 best address existing backlogs, such new laboratories shall be established
			 pursuant to subsection (d).
				(d)Location of New LabsThe location of any new regional computer
			 forensic laboratories under this section shall be determined by the Attorney
			 General, in consultation with the Director of the Federal Bureau of
			 Investigation, the Regional Computer Forensic Laboratory National Steering
			 Committee, and other relevant stakeholders.
				(e)ReportNot later than 1 year after the date of
			 enactment of this Act, and every year thereafter, the Attorney General shall
			 submit a report to the Congress on how the funds appropriated under this
			 section were utilized.
				(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated for fiscal years 2009 through 2013, $2,000,000 to
			 carry out the provisions of this section.
				IIIEffective child pornography
			 prosecution
			301.Prohibit the broadcast of live images of
			 child abuseSection 2251 of
			 title 18, United States Code is amended—
				(1)in subsection (a), by—
					(A)inserting or for the purpose of
			 transmitting a live visual depiction of such conduct after for
			 the purpose of producing any visual depiction of such conduct;
					(B)inserting or transmitted
			 after if such person knows or has reason to know that such visual
			 depiction will be transported;
					(C)inserting or transmitted
			 after if that visual depiction was produced; and
					(D)inserting or transmitted
			 after has actually been transported; and
					(2)in subsection (b), by—
					(A)inserting or for the purpose of
			 transmitting a live visual depiction of such conduct after for
			 the purpose of producing any visual depiction of such conduct;
					(B)inserting or transmitted
			 after person knows or has reason to know that such visual depiction will
			 be transported;
					(C)inserting or transmitted
			 after if that visual depiction was produced; and
					(D)inserting or transmitted
			 after has actually been transported.
					302.Amendment to section 2256 of title 18,
			 United States CodeSection
			 2256(5) of title 18, United States Code is amended by—
				(1)striking and before
			 data;
				(2)after visual image by
			 inserting , and data which is capable of conversion into a visual image
			 that has been transmitted by any means, whether or not stored in a permanent
			 format.
				303.Amendment to section 2260 of title 18,
			 United States CodeSection
			 2260(a) of title 18, United States Code, is amended by—
				(1)inserting or for the purpose of
			 transmitting a live visual depiction of such conduct after for
			 the purpose of producing any visual depiction of such conduct;
			 and
				(2)inserting or transmitted
			 after imported.
				304.Prohibiting the adaptation or modification
			 of an image of an identifiable minor to produce child pornography
				(a)OffenseSubsection (a) of section 2252A of title
			 18, United States Code, is amended—
					(1)in paragraph (5), by striking ;
			 or at the end and inserting a semicolon;
					(2)in paragraph (6), by striking the period at
			 the end and inserting ; or; and
					(3)by inserting after paragraph (6) the
			 following:
						
							(7)knowingly produces with intent to
				distribute, or distributes, by any means, including a computer, in or affecting
				interstate or foreign commerce, child pornography that is an adapted or
				modified depiction of an identifiable
				minor.
							.
					(b)PunishmentSubsection (b) of section 2252A of title
			 18, United States Code, is amended by adding at the end the following:
					
						(3)Whoever violates, or attempts or conspires
				to violate, subsection (a)(7) shall be fined under this title or imprisoned not
				more than 15 years, or
				both.
						.
				IVNational Institute of Justice Study of Risk
			 Factors
			401.NIJ study of risk factors for assessing
			 dangerousness
				(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the National Institute of Justice shall prepare a report
			 to identify investigative factors that reliably indicate whether a subject of
			 an online child exploitation investigation poses a high risk of harm to
			 children. Such a report shall be prepared in consultation and coordination with
			 Federal law enforcement agencies, the National Center for Missing and Exploited
			 Children, Operation Fairplay at the Wyoming Attorney General's Office, the
			 Internet Crimes Against Children Task Force, and other State and local law
			 enforcement.
				(b)Contents of analysisThe report required by subsection (a) shall
			 include a thorough analysis of potential investigative factors in on-line child
			 exploitation cases and an appropriate examination of investigative data from
			 prior prosecutions and case files of identified child victims.
				(c)Report to CongressNot later than 1 year after the date of
			 enactment of this Act, the National Institute of Justice shall submit a report
			 to the House and Senate Judiciary Committees that includes the findings of the
			 study required by this section and makes recommendations on technological tools
			 and law enforcement procedures to help investigators prioritize scarce
			 resources to those cases where there is actual hands-on abuse by the
			 suspect.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $500,000 to the National Institute of Justice to
			 conduct the study required under this section.
				VSecuring Adolescents From Online
			 Exploitation
			501.Reporting requirements of electronic
			 communication service providers and remote computing service providers
				(a)In generalChapter 110 of title 18, United States
			 Code, is amended by inserting after section 2258 the following:
					
						2258A.Reporting requirements of electronic
				communication service providers and remote computing service providers
							(a)Duty To report
								(1)In generalWhoever, while engaged in providing an
				electronic communication service or a remote computing service to the public
				through a facility or means of interstate or foreign commerce, obtains actual
				knowledge of any facts or circumstances described in paragraph (2) shall, as
				soon as reasonably possible—
									(A)provide to the CyberTipline of the National
				Center for Missing and Exploited Children, or any successor to the CyberTipline
				operated by such center, the mailing address, telephone number, facsimile
				number, electronic mail address of, and individual point of contact for, such
				electronic communication service provider or remote computing service provider;
				and
									(B)make a report of such facts or
				circumstances to the CyberTipline, or any successor to the CyberTipline
				operated by such center.
									(2)Facts or circumstancesThe facts or circumstances described in
				this paragraph are any facts or circumstances from which there is an apparent
				violation of—
									(A)section 2251, 2251A, 2252, 2252A, 2252B, or
				2260 that involves child pornography; or
									(B)section 1466A.
									(b)Contents of reportTo the extent the information is within the
				custody or control of an electronic communication service provider or a remote
				computing service provider, the facts and circumstances included in each report
				under subsection (a)(1) may include the following information:
								(1)Information about the involved
				individualInformation
				relating to the identity of any individual who appears to have violated a
				Federal law described in subsection (a)(2), which may, to the extent reasonably
				practicable, include the electronic mail address, Internet Protocol address,
				uniform resource locator, or any other identifying information, including
				self-reported identifying information.
								(2)Historical referenceInformation relating to when and how a
				customer or subscriber of an electronic communication service or a remote
				computing service uploaded, transmitted, or received apparent child pornography
				or when and how apparent child pornography was reported to, or discovered by
				the electronic communication service provider or remote computing service
				provider, including a date and time stamp and time zone.
								(3)Geographic location information
									(A)In generalInformation relating to the geographic
				location of the involved individual or website, which may include the Internet
				Protocol address or verified billing address, or, if not reasonably available,
				at least 1 form of geographic identifying information, including area code or
				zip code.
									(B)InclusionThe information described in subparagraph
				(A) may also include any geographic information provided to the electronic
				communication service or remote computing service by the customer or
				subscriber.
									(4)Images of apparent child
				pornographyAny image of
				apparent child pornography relating to the incident such report is
				regarding.
								(5)Complete communicationThe complete communication containing any
				image of apparent child pornography, including—
									(A)any data or information regarding the
				transmission of the communication; and
									(B)any images, data, or other digital files
				contained in, or attached to, the communication.
									(c)Forwarding of report to law
				enforcement
								(1)In generalThe National Center for Missing and
				Exploited Children shall forward each report made under subsection (a)(1) to
				any appropriate law enforcement agency designated by the Attorney General under
				subsection (d)(2).
								(2)State and local law
				enforcementThe National
				Center for Missing and Exploited Children may forward any report made under
				subsection (a)(1) to an appropriate law enforcement official of a State or
				political subdivision of a State for the purpose of enforcing State criminal
				law.
								(3)Foreign law enforcement
									(A)In generalThe National Center for Missing and
				Exploited Children may forward any report made under subsection (a)(1) to any
				appropriate foreign law enforcement agency designated by the Attorney General
				under subsection (d)(3), subject to the conditions established by the Attorney
				General under subsection (d)(3).
									(B)Transmittal to designated Federal
				agenciesIf the National
				Center for Missing and Exploited Children forwards a report to a foreign law
				enforcement agency under subparagraph (A), the National Center for Missing and
				Exploited Children shall concurrently provide a copy of the report and the
				identity of the foreign law enforcement agency to—
										(i)the Attorney General; or
										(ii)the Federal law enforcement agency or
				agencies designated by the Attorney General under subsection (d)(2).
										(d)Attorney general responsibilities
								(1)In generalThe Attorney General shall enforce this
				section.
								(2)Designation of Federal
				agenciesThe Attorney General
				shall designate promptly the Federal law enforcement agency or agencies to
				which a report shall be forwarded under subsection (c)(1).
								(3)Designation of foreign
				agenciesThe Attorney General
				shall promptly—
									(A)in consultation with the Secretary of
				State, designate the foreign law enforcement agencies to which a report may be
				forwarded under subsection (c)(3);
									(B)establish the conditions under which such a
				report may be forwarded to such agencies; and
									(C)develop a process for foreign law
				enforcement agencies to request assistance from Federal law enforcement
				agencies in obtaining evidence related to a report referred under subsection
				(c)(3).
									(4)Reporting designated foreign
				agenciesThe Attorney General
				shall maintain and make available to the Department of State, the National
				Center for Missing and Exploited Children, electronic communication service
				providers, remote computing service providers, the Committee on the Judiciary
				of the Senate, and the Committee on the Judiciary of the House of
				Representatives a list of the foreign law enforcement agencies designated under
				paragraph (3).
								(5)Sense of congress regarding designation of
				foreign agenciesIt is the
				sense of Congress that—
									(A)combating the international manufacturing,
				possession, and trade in online child pornography requires cooperation with
				competent, qualified, and appropriately trained foreign law enforcement
				agencies; and
									(B)the Attorney General, in cooperation with
				the Secretary of State, should make a substantial effort to expand the list of
				foreign agencies designated under paragraph (3).
									(6)Notification to providersIf an electronic communication service
				provider or remote computing service provider notifies the National Center for
				Missing and Exploited Children that the electronic communication service
				provider or remote computing service provider is making a report under this
				section as the result of a request by a foreign law enforcement agency, the
				National Center for Missing and Exploited Children shall—
									(A)if the Center forwards the report to the
				requesting foreign law enforcement agency or another agency in the same country
				designated by the Attorney General under paragraph (3), notify the electronic
				communication service provider or remote computing service provider of—
										(i)the identity of the foreign law enforcement
				agency to which the report was forwarded; and
										(ii)the date on which the report was forwarded;
				or
										(B)notify the electronic communication service
				provider or remote computing service provider if the Center declines to forward
				the report because the Center, in consultation with the Attorney General,
				determines that no law enforcement agency in the foreign country has been
				designated by the Attorney General under paragraph (3).
									(e)Failure To reportAn electronic communication service
				provider or remote computing service provider that knowingly and willfully
				fails to make a report required under subsection (a)(1) shall be fined—
								(1)in the case of an initial knowing and
				willful failure to make a report, not more than $150,000; and
								(2)in the case of any second or subsequent
				knowing and willful failure to make a report, not more than $300,000.
								(f)Protection of privacyNothing in this section shall be construed
				to require an electronic communication service provider or a remote computing
				service provider to—
								(1)monitor any user, subscriber, or customer
				of that provider;
								(2)monitor the content of any communication of
				any person described in paragraph (1); or
								(3)affirmatively seek facts or circumstances
				described in sections (a) and (b).
								(g)Conditions of disclosure information
				contained within report
								(1)In generalExcept as provided in paragraph (2), a law
				enforcement agency that receives a report under subsection (c) shall not
				disclose any information contained in that report.
								(2)Permitted disclosures by law
				enforcement
									(A)In generalA law enforcement agency may disclose
				information in a report received under subsection (c)—
										(i)to an attorney for the government for use
				in the performance of the official duties of that attorney;
										(ii)to such officers and employees of that law
				enforcement agency, as may be necessary in the performance of their
				investigative and recordkeeping functions;
										(iii)to such other government personnel
				(including personnel of a State or subdivision of a State) as are determined to
				be necessary by an attorney for the government to assist the attorney in the
				performance of the official duties of the attorney in enforcing Federal
				criminal law;
										(iv)if the report discloses a violation of
				State criminal law, to an appropriate official of a State or subdivision of a
				State for the purpose of enforcing such State law;
										(v)to a defendant in a criminal case or the
				attorney for that defendant, subject to the terms and limitations under section
				3509(m) or a similar State law, to the extent the information relates to a
				criminal charge pending against that defendant;
										(vi)subject to subparagraph (B), to an
				electronic communication service provider or remote computing provider if
				necessary to facilitate response to legal process issued in connection to a
				criminal investigation, prosecution, or post-conviction remedy relating to that
				report; and
										(vii)as ordered by a court upon a showing of
				good cause and pursuant to any protective orders or other conditions that the
				court may impose.
										(B)Limitations
										(i)Limitations on further
				disclosureThe electronic
				communication service provider or remote computing service provider shall be
				prohibited from disclosing the contents of a report provided under subparagraph
				(A)(vi) to any person, except as necessary to respond to the legal
				process.
										(ii)EffectNothing in subparagraph (A)(vi) authorizes
				a law enforcement agency to provide child pornography images to an electronic
				communications service provider or a remote computing service.
										(3)Permitted disclosures by the national
				center for missing and exploited childrenThe National Center for Missing and
				Exploited Children may disclose information received in a report under
				subsection (a) only—
									(A)to any Federal law enforcement agency
				designated by the Attorney General under subsection (d)(2);
									(B)to any State, local, or tribal law
				enforcement agency involved in the investigation of child pornography, child
				exploitation, kidnapping, or enticement crimes;
									(C)to any foreign law enforcement agency
				designated by the Attorney General under subsection (d)(3); and
									(D)to an electronic communication service
				provider or remote computing service provider as described in section
				2258C.
									(h)Preservation
								(1)In generalFor the purposes of this section, the
				notification to an electronic communication service provider or a remote
				computing service provider by the CyberTipline of receipt of a report under
				subsection (a)(1) shall be treated as a request to preserve, as if such request
				was made pursuant to section 2703(f).
								(2)Preservation of reportPursuant to paragraph (1), an electronic
				communication service provider or a remote computing service shall preserve the
				contents of the report provided pursuant to subsection (b) for 90 days after
				such notification by the CyberTipline.
								(3)Preservation of commingled
				imagesPursuant to paragraph
				(1), an electronic communication service provider or a remote computing service
				shall preserve any images, data, or other digital files that are commingled or
				interspersed among the images of apparent child pornography within a particular
				communication or user-created folder or directory.
								(4)Protection of preserved
				materialsAn electronic
				communications service or remote computing service preserving materials under
				this section shall maintain the materials in a secure location and take
				appropriate steps to limit access by agents or employees of the service to the
				materials to that access necessary to comply with the requirements of this
				subsection.
								(5)Authorities and duties not
				affectedNothing in this
				section shall be construed as replacing, amending, or otherwise interfering
				with the authorities and duties under section 2703.
								2258B.Limited liability for electronic
				communication service providers, remote computing service providers, or domain
				name registrar
							(a)In generalExcept as provided in subsection (b), a
				civil claim or criminal charge against an electronic communication service
				provider, a remote computing service provider, or domain name registrar,
				including any director, officer, employee, or agent of such electronic
				communication service provider, remote computing service provider, or domain
				name registrar arising from the performance of the reporting or preservation
				responsibilities of such electronic communication service provider, remote
				computing service provider, or domain name registrar under this section,
				section 2258A, or section 2258C may not be brought in any Federal or State
				court.
							(b)Intentional, reckless, or other
				misconductSubsection (a)
				shall not apply to a claim if the electronic communication service provider,
				remote computing service provider, or domain name registrar, or a director,
				officer, employee, or agent of that electronic communication service provider,
				remote computing service provider, or domain name registrar—
								(1)engaged in intentional misconduct;
				or
								(2)acted, or failed to act—
									(A)with actual malice;
									(B)with reckless disregard to a substantial
				risk of causing physical injury without legal justification; or
									(C)for a purpose unrelated to the performance
				of any responsibility or function under this section, sections 2258A, 2258C,
				2702, or 2703.
									(c)Minimizing accessAn electronic communication service
				provider, a remote computing service provider, and domain name registrar
				shall—
								(1)minimize the number of employees that are
				provided access to any image provided under section 2258A or 2258C; and
								(2)ensure that any such image is permanently
				destroyed, upon a request from a law enforcement agency to destroy the
				image.
								2258C.Use to combat child pornography of
				technical elements relating to images reported to the CyberTipline
							(a)Elements
								(1)In generalThe National Center for Missing and
				Exploited Children may provide elements relating to any apparent child
				pornography image of an identified child to an electronic communication service
				provider or a remote computing service provider for the sole and exclusive
				purpose of permitting that electronic communication service provider or remote
				computing service provider to stop the further transmission of images.
								(2)InclusionsThe elements authorized under paragraph (1)
				may include hash values or other unique identifiers associated with a specific
				image, Internet location of images, and other technological elements that can
				be used to identify and stop the transmission of child pornography.
								(3)ExclusionThe elements authorized under paragraph (1)
				may not include the actual images.
								(b)Use by electronic communication service
				providers and remote computing service providersAny electronic communication service
				provider or remote computing service provider that receives elements relating
				to any apparent child pornography image of an identified child from the
				National Center for Missing and Exploited Children under this section may use
				such information only for the purposes described in this section, provided that
				such use shall not relieve that electronic communication service provider or
				remote computing service provider from its reporting obligations under section
				2258A.
							(c)LimitationsNothing in subsections (a) or (b) requires
				electronic communication service providers or remote computing service
				providers receiving elements relating to any apparent child pornography image
				of an identified child from the National Center for Missing and Exploited
				Children to use the elements to stop the further transmission of the
				images.
							(d)Provision of elements to law
				enforcementThe National
				Center for Missing and Exploited Children shall make available to Federal,
				State, and local law enforcement involved in the investigation of child
				pornography crimes elements, including hash values, relating to any apparent
				child pornography image of an identified child reported to the National Center
				for Missing and Exploited Children.
							(e)Use by law enforcementAny Federal, State, or local law
				enforcement agency that receives elements relating to any apparent child
				pornography image of an identified child from the National Center for Missing
				and Exploited Children under section (d) may use such elements only in the
				performance of the official duties of that agency to investigate child
				pornography crimes.
							2258D.Limited liability for the National Center
				for Missing and Exploited Children
							(a)In generalExcept as provided in subsections (b) and
				(c), a civil claim or criminal charge against the National Center for Missing
				and Exploited Children, including any director, officer, employee, or agent of
				such center, arising from the performance of the CyberTipline responsibilities
				or functions of such center, as described in this section, section 2258A or
				2258C of this title, or section 404 of the Missing Children's Assistance Act
				(42 U.S.C. 5773), or from the effort of such center to identify child victims
				may not be brought in any Federal or State court.
							(b)Intentional, reckless, or other
				misconductSubsection (a)
				shall not apply to a claim or charge if the National Center for Missing and
				Exploited Children, or a director, officer, employee, or agent of such
				center—
								(1)engaged in intentional misconduct;
				or
								(2)acted, or failed to act—
									(A)with actual malice;
									(B)with reckless disregard to a substantial
				risk of causing injury without legal justification; or
									(C)for a purpose unrelated to the performance
				of any responsibility or function under this section, section 2258A or 2258C of
				this title, or section 404 of the Missing Children's Assistance Act (42 U.S.C.
				5773).
									(c)Ordinary business activitiesSubsection (a) shall not apply to an act or
				omission relating to an ordinary business activity, including general
				administration or operations, the use of motor vehicles, or personnel
				management.
							(d)Minimizing accessThe National Center for Missing and
				Exploited Children shall—
								(1)minimize the number of employees that are
				provided access to any image provided under section 2258A; and
								(2)ensure that any such image is permanently
				destroyed upon notification from a law enforcement agency.
								2258E.DefinitionsIn sections 2258A through 2258D—
							(1)the terms attorney for the
				government and State have the meanings given those terms in
				rule 1 of the Federal Rules of Criminal Procedure;
							(2)the term electronic communication
				service has the meaning given that term in section 2510;
							(3)the term electronic mail
				address has the meaning given that term in section 3 of the CAN–SPAM Act
				of 2003 (15 U.S.C. 7702);
							(4)the term Internet has the
				meaning given that term in section 1101 of the Internet Tax Freedom Act (47
				U.S.C. 151 note);
							(5)the term remote computing
				service has the meaning given that term in section 2711; and
							(6)the term website means any
				collection of material placed in a computer server-based file archive so that
				it is publicly accessible, over the Internet, using hypertext transfer protocol
				or any successor
				protocol.
							.
				(b)Technical and conforming
			 amendments
					(1)Repeal of superceded
			 provisionSection 227 of the
			 Crime Control Act of 1990 (42 U.S.C. 13032) is repealed.
					(2)Technical correctionsSection 2702 of title 18, United States
			 Code, is amended—
						(A)in subsection (b)(6), by striking
			 section 227 of the Victims of Child Abuse Act of 1990 (42 U.S.C.
			 13032) and inserting section 2258A; and
						(B)in subsection (c)(5), by striking
			 section 227 of the Victims of Child Abuse Act of 1990 (42 U.S.C.
			 13032) and inserting section 2258A.
						(3)Table of sectionsThe table of sections for chapter 110 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 2258 the following:
						
							
								2258A. Reporting requirements
				of electronic communication service providers and remote computing service
				providers.
								2258B. Limited liability for
				electronic communication service providers and remote computing service
				providers.
								2258C. Use to combat child
				pornography of technical elements relating to images reported to the
				CyberTipline.
								2258D. Limited liability for
				the National Center for Missing and Exploited Children.
								2258E.
				Definitions.
							
							.
					502.Reports
				(a)Attorney General report on implementation,
			 investigative methods and information sharingNot later than 12 months after the date of
			 enactment of this Act, the Attorney General shall submit a report to the
			 Committee on the Judiciary of Senate and the Committee on the Judiciary of the
			 House of Representatives on—
					(1)the structure established in this Act,
			 including the respective functions of the National Center for Missing and
			 Exploited Children, Department of Justice, and other entities that participate
			 in information sharing under this Act;
					(2)an assessment of the legal and
			 constitutional implications of such structure;
					(3)the privacy safeguards contained in the
			 reporting requirements, including the training, qualifications, recruitment and
			 screening of all Federal and non-Federal personnel implementing this Act;
			 and
					(4)information relating to the aggregate
			 number of incidents reported under section 2258A(b) of title 18, United States
			 Code, to Federal and State law enforcement agencies based on the reporting
			 requirements under this Act and the aggregate number of times that elements are
			 provided to communication service providers under section 2258C of such
			 title.
					(b)GAO audit and report on efficiency and
			 effectivenessNot later than
			 2 years after the date of enactment of this Act, the Comptroller General shall
			 conduct an audit and submit a report to the Committee on the Judiciary of the
			 Senate and to the Committee on the Judiciary of the House of Representatives
			 on—
					(1)the efforts, activities, and actions of the
			 CyberTipline of the National Center for Missing and Exploited Children, or any
			 successor to the CyberTipline, and the Attorney General in achieving the goals
			 and purposes of this Act, as well as in carrying out any responsibilities or
			 duties assigned to each such individual or agency under this Act;
					(2)any legislative, administrative, or
			 regulatory changes that the Comptroller General recommends be taken by or on
			 behalf of the Attorney General to better achieve such goals and purposes, and
			 to more effectively carry out such responsibilities and duties;
					(3)the effectiveness of any actions taken and
			 efforts made by the CyberTipline of the National Center for Missing and
			 Exploited Children, or any successor to the CyberTipline and the Attorney
			 General to—
						(A)minimize duplicating the efforts,
			 materials, facilities, and procedures of any other Federal agency responsible
			 for the enforcement, investigation, or prosecution of child pornography crimes;
			 and
						(B)enhance the efficiency and consistency with
			 which Federal funds and resources are expended to enforce, investigate, or
			 prosecute child pornography crimes, including the use of existing personnel,
			 materials, technologies, and facilities; and
						(4)any actions or efforts that the Comptroller
			 General recommends be taken by the Attorney General to reduce duplication of
			 efforts and increase the efficiency and consistency with which Federal funds
			 and resources are expended to enforce, investigate, or prosecute child
			 pornography crimes.
					503.SeverabilityIf any provision of this title or amendment
			 made by this title is held to be unconstitutional, the remainder of the
			 provisions of this title or amendments made by this title—
				(1)shall remain in full force and effect;
			 and
				(2)shall not be affected by the
			 holding.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
